DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed July 6, 2020 (5-pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature (NPL) publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Specifically, Applicant has not provided a copy of NPL documents R7-R20 in this application or a parent application, and thus NPL documents R7-R20 have not been considered.
	Similarly, the IDS filed July 6, 2020 (2-pages) has not provided legible copies of the contents of the US Serial Numbers 15/868606, 14/472111, 13/954535, 13/274979, 11/913307.
Specification
The abstract of the disclosure is objected to because too many words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-7, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-9, 12-14, 18 of U.S. Patent No. 8,922,919 (herein US 919). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Claim 1 Limitation
US 919 Corresponding Claim
A motor for driving a lens
Claim 1
a base comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base
Claim 1; Claim 9
a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole
Claim 1
a carrier disposed in the yoke
Claim 1
a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion
Claim 1
a magnet facing the coil
Claim 1
an upper spring coupled to an upper portion of the carrier
Claim 1
a lower spring coupled to a lower portion of the carrier, and comprising a first lower spring and a second lower spring physically separated from the first lower spring
Claim 1
wherein the first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring
Claim 1
wherein each of the first and second lower springs comprises an inner section coupled to the carrier, an outer section spaced apart from the inner section, a connection section connecting the inner section to the outer section
Claim 4
and a bending section connected to the outer section and bent downward
Claim 1 (connection pins)
wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc 

wherein each of the bending sections of the first and second lower springs is provided in the first and second holes, respectively
Claim 1


	As to claims 2, 4-7, 10-20, US 919 claims 1, 3-6, 8, 12, 14 and 18 recite substantially similar subject matter.

Claims 1-4, 6, 8-9, 11-12, 14-15, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-13 of U.S. Patent No. 9,891,403 (herein US 403). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 Limitation
US 403 Corresponding Claim
A motor for driving a lens
Claim 1
a base comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base
Claim 1 (first and second recesses)
a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole
Claim 1
a carrier disposed in the yoke
Claim 1
a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion
Claim 1
a magnet facing the coil
Claim 1
an upper spring coupled to an upper portion of the carrier
Claim 1
a lower spring coupled to a lower portion of the carrier, and comprising a first lower spring and a second lower spring physically separated from the first lower spring
Claim 1

Claim 1
wherein each of the first and second lower springs comprises an inner section coupled to the carrier, an outer section spaced apart from the inner section, a connection section connecting the inner section to the outer section
Claim 8
and a bending section connected to the outer section and bent downward
Claim 1; Claim 4 (terminals extending downward)
wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the lower portion of the carrier
Claim 8; Claim 9
wherein each of the bending sections of the first and second lower springs is provided in the first and second holes, respectively
Claim 1 (first terminal coupled to first recess; second terminal coupled to second recess)


	As to claims 2-4, 6, 8-9, 11-12, 14-15, 19-20, US 403 claims 1, 4, 7-8, 10 and 12-13 recite substantially similar subject matter.

Claims 1-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-11, 15-16, 18, 20 of U.S. Patent No. 10,746,953 (herein US 953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 Limitation
US 953 Corresponding Claim
A motor for driving a lens
Claim 1
a base comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base
Claim 1 (first and second recesses)
a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole
Claim 1

Claim 1
a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion
Claim 1
a magnet facing the coil
Claim 1
an upper spring coupled to an upper portion of the carrier
Claim 1
a lower spring coupled to a lower portion of the carrier, and comprising a first lower spring and a second lower spring physically separated from the first lower spring
Claim 1
wherein the first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring
Claim 1
wherein each of the first and second lower springs comprises an inner section coupled to the carrier, an outer section spaced apart from the inner section, a connection section connecting the inner section to the outer section
Claim 1
and a bending section connected to the outer section and bent downward
Claim 1 (first, second connection pins coupled to first, second lower springs, exposed on base)
wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the lower portion of the carrier
Claim 1
wherein each of the bending sections of the first and second lower springs is provided in the first and second holes, respectively
Claim 1 (first, second pins disposed in first, second recesses)


	As to claims 2-16 and 19-20, US 953 claims 1-3, 5-7, 9-11, 15-16, 18, 20 recite substantially similar subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 16, the claim recites “the outer peripheral surface of the carrier” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8, 10-20 are rejected under pre-AIA  35 U.S.C. 102(a),(e) as being anticipated by Makii et al. (US 2006/0181632 - Makii; cited by Applicant).
	As to claim 1, Makii teaches a motor for driving a lens (Makii Figs. 3-7, 11, 13-14), the motor comprising a base (Makii Fig. 3 - 13) comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base (Makii Fig. 5 - 31; Fig. 7 - 31, 23d; para. [0073]), a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole (Makii Fig. 4 - 47, 47a; para. [0101]), a carrier disposed in the yoke (Makii Fig. 4 - 50, 52), a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion (Makii Fig. 3 - 51; Fig. 6 - 50, 51, 52; para. [0103]), a magnet facing the coil (Makii Fig. 4 - 48; Fig. 6 - 48; para. [0102]), an upper spring coupled to an upper portion of the carrier (Makii Fig. 4 - 35; para. [0078]), a lower spring coupled to a lower portion of the carrier (Makii Fig. 4 - 40; para. [0088]), and comprising a first lower spring and a second lower spring physically separated from each other (Makii Fig. 4 - 41), wherein a first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring (Makii Fig. 4 - 46; para. [0090]; Fig. 13 - 46, 58, 52c; para. [0111]), wherein each of the first and second lower springs comprises an inner section coupled to the carrier (Makii Fig. 1 - 42; Fig. 13 - 42; para. [0109]), an outer section spaced apart from the inner section (Makii Fig. 11 - 43b, 44), a connection section connecting the inner section to the outer section (Makii Fig. 11 - 43a, 43b), and a bending section connected to the outer section and bent downward (Makii Fig. 11 - 45), wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the 
	As to claim 2, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the bending sections of the first and second lower springs is exposed out of a lower surface of the base by passing through the first and second holes, respectively (Makii Fig. 6 - 45, 23).
	As to claim 3, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the inner sections of the first and second lower springs is exposed out of the carrier such that the first and second end portions of the coil are connected to each of the inner sections of the first and second lower springs, respectively (Makii Fig. 6 - 42, 52; Fig. 13 - 46, 52, 58, 52c).
	As to claim 4, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the bending sections of the first and second lower springs is supported by the base (Makii Fig. 5 - 31, 45).
	As to claim 5, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the bending sections of the first and second lower springs does not protrude, in a horizontal direction that is perpendicular to an optical axis direction, beyond an outer most portion of the first side surface of the base (Makii Fig. 5 - 31, 45).
	As to claim 6, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the bending sections of the first and second lower springs is configured to be electrically connected to a PCB of 
	As to claim 7, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the outer sections of the first and second lower springs is disposed between a lower surface of the magnet and an upper surface of the base (Makii Fig. 6 - 48, 13, 44, 43).
	As to claim 8, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches the base comprises a second side surface, a third side surface opposite to the first side surface, and a fourth side surface opposite to the second side surface (Makii Fig. 9 - 13).
	As to claim 10, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches the outer section of the first lower spring and the outer section of the second lower spring are disposed on an upper surface of the base and coupled with the upper surface of the base (Makii Fig. 7 - 23c, 30; Fig. 11 - 44a; para. [0099], [0130]).
	As to claim 11, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches the first and second lower springs are disposed on a same horizontal plane (Makii Fig. 3 - 41; Fig. 11 - 41).
	As to claim 12, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches the first end portion of the coil is coupled to an upper portion of the inner section of the first lower spring (Makii Fig. 13 - 46, 58, 52c), wherein the second end portion of the coil is coupled to an upper portion of the inner section of the second lower spring (Makii Fig. 13 - 46, 58, 52c).
claim 13, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches the outer section of the first lower spring and the outer section of the second lower spring are disposed on an upper surface of the base (Makii Fig. 7 - 23c, 30; Fig. 11 - 44a; para. [0099], [0130]) and are between the magnet and the upper surface of the base in an optical axis direction (Makii Fig. 6 - 48, 23, 44).
	As to claim 14, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches the first and second holes are provided passing through from an upper surface of the base to a lower surface of the base (Makii Fig. 7 - 31).
	As to claim 15, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the bending sections of the first and second lower springs protrudes downward beneath a portion of the base (Makii Fig. 6 - 45, 23).
	As to claim 16, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches the first hole and the second hole are provided between the first side surface and the outer peripheral surface of the carrier (Makii Fig. 5 - 31, 45; Fig. 6 - 45, 50).
	As to claim 17, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches a spacer disposed between a lower surface of the magnet and the outer sections of the first and second lower springs (Makii Fig. 6 - 29a, 44, 43, 48).
claim 18, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches each of the outer sections of the first and second lower springs is disposed between the yoke and the base (Makii Fig. 6 - 47, 23, 44).
	As to claim 19, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Makii further teaches a camera comprising a lens and motor (Makii Fig. 1 - 10, 34; Fig. 3 - 53).
	As to claim 20, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Makii further teaches a digital apparatus (Makii Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makii as applied to claim 8 above, and further in view of Osaka (US 7,271,511; cited by Applicant).
	As to claim 9, Makii teaches all the limitations of the instant invention as detailed above with respect to claim 8, but doesn’t specify the base is a simple rectangle (four sides, four corners) as view from above the base, the bending portions of the springs are arranged within the rectangle.  In the same field of endeavor Osaka teaches a motor for driving lenses having a rectangular base when viewed from above the base (Osaka Fig. 2 - 85) wherein the motor comprises a spring/electrode (Osaka Fig. 60, 90; col. 9:15-21) with a bending portion (Osaka Fig. 9 - 92; col. 9:22-30) provided in a hole of the base (Osaka Fig. 2 - 88; Fig. 3 - 90, 85; col. 9:22-30), wherein the bending portion is arranged within the rectangle defined by the four corners (Osaka Fig. 2 - 88; Fig. 3 - 90, 85; col. 9:22-30).

	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the base as rectangle (four sides, four corners), since it has been held that a mere change in shape of an element is generally recognized as being with in the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. In re Dailey 149 USPQ 47 (CCPA 1966).  Such shapes allow for ease of manufacturing and/or ease of use with sensor/circuit boards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 10, 2021